          Case 1:21-cr-00129-ABJ Document 19 Filed 04/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                                      CASE NO.: 21-CR-129
       Plaintiff,
vs.

Gabriel Garcia,

       Defendant.
                                              /

  MOTION FOR PERMISSION TO TRAVEL OUT OF THE STATE ON MAY 22, 2021
                       FOR WORK PURPOSES

       COMES NOW, the Defendant, Gabriel Garcia, and files his Motion for Permission to

Travel Out of the State for work purposes, and states the following grounds:

                                         FACTUAL GROUNDS

           1. On January 19, 2021, the FBI arrested Mr. Garcia, and they brought him before a

Magistrate in the Southern District of Florida for his initial appearance, and he later posted bond.

           2. Subsequently, at his first appearance before a Magistrate in the District of

Columbia, the Government asked for a GPS monitor and a curfew, and the Court granted the

request. That order also prevents him from leaving the Southern District of Florida.

           3. Mr. Garcia is self-employed and owns a roofing business in Miami.

           4. Mr. Garcia is currently attempting to acquire supplies for his business. This

requires him to visit the facilities of American Builders & Contractors Supply Co., Inc. located at

1818 Elm Hill Pike Nashville, TN 37210.

           5. If allowed to travel, Mr. Garcia would be out of the state from Saturday, May 22,

2021, to Monday, May 24, 2021, and would stay at the Moxy Nashville Downtown Hotel located

at 110 3rd Ave S. Nashville, TN 37201.
          Case 1:21-cr-00129-ABJ Document 19 Filed 04/15/21 Page 2 of 3




           6. Mr. Garcia will provide his Pretrial Officer all of the information

regarding his travel, as he did the previous time when he traveled to a funeral in North Florida.

           7. Counsel contacted AUSA A. Buckner for the Government’s position. She stated

the Government does not object; but, as to removing the bracelet-monitor for air travel, she

defers to his Pretrial Officer for their position. Counsel has contacted Mr. Garcia’s Pretrial

Officer numerous times to no avail.

                                   MEMORANDUM OF LAW

               This Court can grant Mr. Garcia’s request under 18 U.S.C. § 3142. Specifically,

Mr. Garcia requests permission to fly from Miami to Nashville on Saturday, May 22th in the

morning. He wants to stay overnight in a hotel near American Builders & Contractors Supply

Co, Inc. located at 1818 Elm Hill Pike Nashville, TN 37210. He will fly back to Miami on

Monday May 24th. Mr. Garcia also provides a previous Invoice, # 31360858, from this March

that includes details of the company's supplies. (Attached). Mr. Garcia respectfully requests the

Court enter an order allowing him to travel to the above-described location in Nashville,

Tennessee, from May 22, 2021, to May 24, 2021. Also, Mr. Garcia also requests to have the

bracelet-monitor removed for airport travel, and the curfew restriction lifted for the duration of

this work-related trip. Mr. Garcia has no criminal history; he is not a flight risk. He only seeks to

continue doing business to be able to support himself and his family. He wants to make his

reservations as soon as possible to save money.

       WHEREFORE, Mr. Garcia respectfully moves this District Court to allow him to travel

to Nashville, Tennessee without his ankle bracelet and the curfew restrictions, as detailed above.

       Respectfully submitted,




                                                  2
          Case 1:21-cr-00129-ABJ Document 19 Filed 04/15/21 Page 3 of 3




       /s/Aubrey Webb
       Law Offices of Aubrey Webb
       55 Merrick Way, Suite 212
       Coral Gables, Florida 33134
       305-461-1116
       Email: aubrey@aqwattorney.com

       /s/Charles R. Haskell
       Law Offices of Charles R. Haskell
       641 Indiana Ave. N.W.,
       Washington D.C. 20004
       202-888-2728
       Email: Charles@CharlesHaskell.com

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled to the
Office of the Clerk, United States District Court, District of Columbia,
333 Constitution Ave., N.W. Washington D.C. 20001, Room 1225 and to the Office of the
United States Attorney, 555 4th St N.W., Washington D.C. 20530, on April 15, 2021.

       /s/Aubrey Webb




                                                3
